                              Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 1 of 6

                                                                                                          U.S. i i:; rt:tl'i i'.:iUiiI
                                                                                                        ItSi i'ii,i r--i tit:[i- \tlii;{11ilI
                                                                                                                               T1
                                                                                                                     I   1r-+,- L,
                                                        UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF VERMONT
                                                                                                        ?$.l0   OtC      28     AH   Il: 56


                         MICHAEL HUBER

                                   Plaintiff,                                Civil Action No.:

                         v.

                         GOVERNMENT EMPLOYEES
                         INSURANCE COMPANY, d/b/A
                         GEICO

                                   Defendant.


                                                       COMPLAINT AI\D JURY DEMAI\D

                         NOW COMES the Plaintiff Michael Huber, by and through his attomeys of record,

                         Maley and Maley, PLLC, and alleges and says as follows:

                                                                    THE PARTIES

                              1. Plaintiff      Michael Huber (hereinafter referred to as "Plaintiff'), is a citizen of and

                                   resides in Bomoseen, Vermont.

                              2.   Defendant, Government Employees Insurance Company, doing business as Geico

                                   (hereinafter referred to as "Defendant"), is a foreign corporation with its principal

                                   place of business in Washington, D.C. and at all times herein material was

                                   registered to do business in the State of Vermont as an insurance company duly

                                   licensed to sell automobile insurance and to process insurance claims.



MALEY AND
MALEY, PLLC
ATTORNEYS   AI   LA'IT
30 MAIN STREET
   sutTE 450
  PO BOX 443
BURLINGTON, VT
  o5402-O443
                    Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 2 of 6




                                                               JURISDICTION

                    3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. $ 1332(a)(1) as
                          the matter is between citizens of different states and the amount in controversy,

                          exclusive of interest and costs, exceeds the amount of $75,000.

                    4.    Venue is appropriate pursuant to 28 U.S.C. $ 1391(b)(2) because a substantial

                          part of the events or omissions giving rise to the claim occurred in this judicial

                          district.

                                                         FACTUAL ALLEGATIONS

                    5.    On March 13,2015, Plaintiffwas driving aMazdaMZ3 andwas going south on

                          Shelburne Road in South Burlington, Vermont.

                    6.    At said time and place, Dean Watson was also proceeding south on Shelburne

                          Road and was following the car being driven by Plaintiff.

                    7.    Plaintiffstopped his car at a red light.

                    8. At said time and place, the vehicle being driven by Dean Watson did strike the
                          rear of Plaintiff s stationary car with great force and violence, causing severe

                          injuries to Plaintiff.

                    9.    At said time and place, Dean Watson was negligent in that he operated his vehicle

                          at a speed in excess of what the conditions allowed, failed to use due care, did

                          follow Plaintiff   s vehicle   too closely and failed to keep   a   proper lookout.

                    10.   At the time of the collision referred to above, Dean Watson was the operator of       a

MALEY AND                 motor vehicle insured by a contract of insurance with Nationwide Mutual
MALEY, PLLC
AITORNEYS AT LA\T
30 MAIN STREET
   sulTE 450
   PO BOX 443
BURLINGTON, VT
   o5402-O443
                   Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 3 of 6




                            Insurance Company, which policy provided bodily injury liability limits           of

                            $100,000 per claim.

                   1   1.   At the time of the collision referenced in Paragraph 8, Plaintiff was insured under

                            an automobile policy issued to him by Progressive Insurance, said policy being

                            numbered 14267408-1.

                   12.      By and subject to its terms, PlaintifPs Progressive automobile insurance policy

                            provided Underinsured Motorist coverage of $100,000 for bodily injury.

                   13.      At the time of the collision referenced in Paragraph 8, Plaintiff    s parents,   Stanley

                            and Janice Huber, were covered by a policy of insurance issued by Defendant,

                            being policy number 419 5 -22-l I -24.

                   14.      At the time of the collision referenced in Paragraph 8, Plaintiff lived with his

                            parents, Stanley and Janice Huber, and as a result was an insured under his

                            parents' policy of insurance with Defendant.

                   15.      At the time of the collision referenced in Paragraph 8, Plaintiff,   as an insured

                            covered by said Defendant's policy issued to his parents, was entitled to the

                            benefits due therefrom.

                   16. Defendant's        policy of insurance issued to Stanley and Janice Huber provided, in

                            part, underinsured motorist benefits of $100,000 for bodily irrju.y.

                   17   .   By stacking PlaintifPs Progressive policy with Defendant's Policy Number 4195-

                            22-ll-24   issued to Stanley and Janice Huber, there was a total of $200,000

                            underinsured motorist benefits available to Plaintifffor the bodily injuries

MALEY AND                   sustained as a result of the collision.
MALEY, PLLC
AITORNEYS AT LAW
30 MAIN STREET
   surTE 450
   PO BOX   r'23
BURLINGTON. VT
   o5402-O443
                    Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 4 of 6




                    18. Prior to settlement   with Nationwide Mutual Insurance Company, Plaintiffput

                       Defendant on notice of his intention to pursue an underinsured motorist claim

                       under Stanley and Janice Huber's policy issued by Defendant.

                    19. On March    l2,20l8,with Defendant's consent, Plaintiff     accepted payment of the

                       policy limits of $100,000 from Nationwide Mutual lnsurance Co. pursuant to the

                       contract of insurance that covered Dean Watson for the above-referenced

                       collision.

                    20. After offsetting the $100,000 payment made to Plaintiffby Nationwide Mutual

                       Insurance Company, there remains available to Plaintiff $100,000 of underinsured

                       motorist coverage under Defendant's policy of insurance, number 4195-22-ll-24.

                    21. Because the policy limits on Dean Watson's vehicle at the time of the accident

                       had limits of   liability less than those provided to Plaintiff by stacking his

                       Progressive policy and Defendant's policy, the vehicle being operated by Dean

                       Watson was an "Underinsured Motor Vehicle" within the terms and conditions          of

                       both PlaintifPs policy of insurance with Progressive and Defendant's policy

                       number 4195-22-ll-24.

                    22. As a result of the exhaustion by settlement of the $100,000 policy limits available

                       from Dean Watson's Nationwide Mutual lnsurance Company coverage and

                       because PlaintifPs bodily injuries sustained in the collision resulted in damages   in

                       excess of $100,000,     Plaintiffis entitled to Underinsured Motorist benefits

                       pursuant to Defendant's policy of insurance with Stanley and Janice Huber, policy

MALEY AND              number 4195-22-ll-24.
MALEY. PLLC
ATTORNEYS AT LA!(
30 MAIN   STREET
    sutTE 450
   PO BOX 443
 BURLINGTON. VT
   o5402-O443
                                                                4
                    Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 5 of 6




                                                            DAMAGES

                    23. As a direct and proximate result of the negligence of Dean Watson, the vehicle

                       driven by him struck PlaintifPs vehicle with great force and violence, causing

                       severe   bodily injuries to Plaintiff.

                    24. As a further direct and proximate result of the negligence of Dean Watson,

                       Plaintiffsuffered pain and suffering, anxiety and loss of enjoyment of life in the

                       past and   will   experience pain and suffering, anxiety and loss of enjoyment of   life

                       in the future.

                    25. As a further direct and proximate result of the negligence of Dean Watson,

                       Plaintiffincurred past medical bills in the amount of $34,244.52.

                    26. As a further direct and proximate result of the negligence of Dean Watson,

                       Plaintiff has lost wages in the amount of $39,429.43 and will have additional lost

                       wages in the future.

                                                     BREACH OF CONTRACT

                    27. Despite notice and dernand, Defendant has failed to pay to Plaintiffthe $100,000

                       in compensatory damages that he is entitled to under the terms of the

                       Underinsured Motorist Coverage provision of Defendant's policy of insurance

                       with Stanley and Janice Huber, policy number 4195-22-ll-24.

                    28. Despite notice and dernand, Defendant has breached its contract with Plaintiffin

                       that it has failed to pay Plaintiff the $100,000 due under the Underinsured

MALEY AND              Motorist Coverage provision of Defendant's policy of insurance with Stanley and
MALEY, PLLC
AITORNEYS AT LA'v
3O MAIN STREET         Janice Huber, policy number      4195-22-ll-24.
   sutTE 450
   PO BOX   443
 BURLINCTON. YT
   o5402-O443
                           Case 2:18-cv-00231-jmc Document 1 Filed 12/28/18 Page 6 of 6




                         WHEREFORE, Plaintiffdernands judgment against Defendant for those compensatory

                         damages due pursuant to the Uninsured Motorist provisions of Stanley and Janice

                         Huber's policy of insurance with Defendant, policy number 4195-22-ll-24, together with

                         prejudgment interest and costs.

                                 PLAINTIFF'MAKES THIS HIS DEMAI\D FOR TRIAL BY JURY.

                         Dated at Burlington, Vermont this 28ft day of Decernber, 2018.



                                                             PLAINTIFF MICHAEL HUBER
                                                       BY:   MALEY AND MALEY, PLLC




                                                                   P. Maley, Esq
                                                                aley and Maley,
                                                             30 Main St., Sui
                                                             P.O. Box 443
                                                             Burlington, Vermont 0 5 402 -0443
                                                             j ohn@rnaleyandrnal ey. corn




MALEY AND
MALEY, PLLC
ATTORNEYS   AI   LA'IT
30 MAIN STREET
   sutTE 450
  PO BOX    443
BURLINCTON, VT
  05402-O443
